HATCHETT, Circuit Judge:
The Internal Revenue Service seeks relief from a preliminary injunction entered by the district court, which found that 26 C.F.R. § 601.107(b)(2) imposes a mandatory duty upon the Internal Revenue Service to disclose requested information at a criminal investigation conference. The district court exercised jurisdiction under 28 U.S.C. § 1331. In accordance with Einhorn v. DeWitt, 618 F.2d 347 (5th Cir. 1980), we find no mandatory duty imposed by the regulation or basis for jurisdiction. Accordingly, we reverse and remand for dismissal.
REVERSED AND REMANDED.